Citation Nr: 0513094	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-10-663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for rheumatic heart 
disease.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from  February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for rheumatic heart disease was denied 
in December 1988.  The veteran was informed of the decision 
and of his right to appeal.  The veteran did not appeal 
within 1 year of the notification date.

2.  Evidence submitted since the RO's December 1988 decision 
is cumulative and not relevant.


CONCLUSIONS OF LAW

1.  The RO's December 1988 rating decision denying service 
connection for rheumatic heart disease is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103.

2.  New and material evidence has not been received since the 
RO's December 1988 rating decision; thus, the claim for 
service connection for rheumatic heart disease is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
In this case, there was adequate notice and then process.

Background

In a December 1988 decision, the RO denied service connection 
for rheumatic heart disease.  The basis of the denial was 
that there was no evidence of post-service rheumatic heart 
disease.  The veteran was informed of the decision and of his 
right to appeal.  A notice of disagreement was not received 
within one-year of notice of the decision.

Service connection is in effect for rheumatic fever.  
Currently, the veteran contends that he has heart disease due 
to rheumatic fever.

Additional evidence has been added to the record.  

Since the December 1988 decision, evidence of current 
coronary artery disease has been submitted.  No diagnosis of 
rheumatic heart disease has been submitted.

Analysis

Prior unappealed decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  However, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was evidence of rheumatic fever and heart symptoms in 
service and there was no evidence of heart disease after 
service.  The December 1988 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, numerous pieces of evidence 
have been added to the claims file.  However, no competent 
medical evidence showing that the veteran has rheumatic heart 
disease has been submitted.

Accordingly, new and material evidence has not been 
submitted.  The evidence does not cure the prior evidentiary 
defect.  

Accordingly, the claim for service connection for rheumatic 
heart disease is not reopened.  


ORDER

The application to reopen the claim of service connection for 
rheumatic heart disease is denied.


REMAND

The RO has not previously denied service connection for 
coronary artery disease.  Instead, it denied service 
connection for rheumatic heart disease.  The RO has yet to 
address the matter of service connection for coronary artery 
disease, which is a new claim.  Odiorne v. Principi, 3 Vet. 
App. 456 (1992). The Board notes that at the time of the 
prior denial there was no evidence of coronary artery 
disease.  Furthermore, if service connection had been granted 
for rheumatic heart disease, there is nothing that leads the 
Board to conclude that the AOJ would have extended the grant 
to coronary artery disease.  Under such circumstances, the 
Board is unwilling to attach finality to an issue that was 
never addressed.  Furthermore, the veteran did not limit the 
claim to rheumatic heart disease.

The veteran was hospitalized during service in January 1944.  
On examination of the veteran's heart, a soft systolic 
blowing was noted over the apex, and along the left sternal 
border.  The initial summary reported a question of organic 
cardiovascular changes.  On VA examination in May 2001, 
coronary artery disease was diagnosed.  

In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court 
indicated that a VA examination is required when a claimant 
submits competent evidence of persistent and recurrent 
symptoms of a claimed disease and an indication that those 
symptoms may be associated with his active military service.  
A VA examination which contains an opinion as to whether the 
veteran's current coronary artery disease is related to 
service or to a service-connected disability has not been 
conducted.

In light of the above, a remand for a VA examination is 
necessary.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  A VA examination for coronary artery 
disease should be conducted.  The 
examiner should examine the veteran and 
render an opinion with reasons as to 
whether the veteran's coronary artery 
disease is related either to service or 
to a service-connected disability.  The 
claims folder should be made available to 
the examiner.

2.  The AOJ must prepare a rating 
decision that addresses the issue of 
entitlement to service connection for 
coronary artery disease.  Service 
connection for coronary artery disease 
had never been addressed in a rating 
decision and is not the subject of 
finality.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


